Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant has argued that Hussain fails to teach a camera embedded during an additive manufacturing process. Applicant has argued that the CMOS is CMOS electronics, not a camera. This is found persuasive. Therefore, this claim is only objected to. 

Response to Arguments
Applicant's arguments filed 21 Feb 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Rau is not prior art under 35 USC 102(a)(1). The header for the rejection has now been corrected to state that Rau being used in a rejection under 35 USC 102(a)(2) as it was published in a WIPO publication that designated the US and had an effective filing date that predates the present application. 
Applicant has also argued that Rau fails to teach “printing a sensor of the gripping element with the multi-material 3D printing system into a first one of the number of layers of the gripping element material.” 

Rau teaches that the sensor may be printed on the “gripping surface” (0019) along with gripping material (see Fig. 4). Thus, the sensor is printed into a first number of layers of gripping element material, and Rau teaches this limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



9, 11-13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rau et al. (WO 2020041221A1, hereinafter “Rau”, cited in an IDS submitted 25 Aug 2020). 

Regarding claim 9, Rau teaches a method (see Figs. 1-7 and accompanying text) for producing a gripping element for a robot, the method including: 
(a) printing a number of layers ([0018] teaches printing a number of layers) of gripping element material ([0018] teaches printing a conductive material and non-conductive material, the non-conductive being used for a robot gripper) with a multi-material 3D printing system to form a gripping element structure (see Fig. 4 showing a gripper); and 
(b) concomitantly  ([0018] teaches the materials may be extruded in separate steps or in the same step with a dual extruder) with forming the gripping element structure, printing a sensor ([0018] teaches printing a conductive material and non-conductive material, the conductive material being used for a sensor) of the gripping element with the multi-material 3D printing system into a first one (0019 teaches that the sensor is printed on the gripping surface, which constitutes a first layer of the robotic gripper, see Fig. 4 showing this configuration) of the number of layers of the gripping element material so the sensor is integrated (see Fig. 4 showing the sensor being integral with the gripper; [0019] teaches printing the gripper in Fig. 4 according to [0018] with the dual extruder) with the gripping element structure, the sensor being printed with a sensor material different ([0018] teaches printing a conductive material and non-conductive material, two different materials) from the gripping element material.



Regarding claim 12, Rau teaches concomitantly ([0018] teaches printing both conductive and nonconductive material in the same step) with forming the gripping element structure, printing at least one lead (see Fig. 3 sensor electrode 302 and accompanying text; [0020] teaches printing at least one terminal 403; see Fig. 4 and accompanying text; see Fig. 6 showing connections between terminals and the sensor) for the sensor with the multi-material 3D printing system, the at least one lead for the sensor being printed into one of the number of layers (this only means that the lead should be in a layer, which it is as the gripper in Fig. 4 is additively manufactured as stated in 0019) of the gripping element material with lead material different (electrical connections require a conductive material different from the nonconductive material for the gripper) from the gripping element material.

Regarding claim 13, Rau teaches concomitantly ([0018] teaches printing both conductive and nonconductive material in the same step) with forming the gripping element structure, 

Regarding claim 16, Rau teaches wherein the gripping element comprises part of a gripping system (see Fig. 6 showing a gripping system) and further including, concomitantly with forming the gripping element structure, printing at least one additional component ([0022] teaches that couplers 152 may be printed in the same operation as that of printing the grippers) of the gripping system.

Regarding claim 18, Rau teaches wherein the gripping element comprises a finger (see Fig. 6 and accompanying text showing a robot finger gripper) of a gripping system and the finger is printed in one piece (see Fig. 4 showing the finger printed in one piece; [0018] teaches printing all the layers in a single print operation; see 0019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau. 


Rau does not explicitly teach that the first and additional sensors, strain and capacitance sensors, are physically separate. However, such a configuration would be nothing more than a duplication of parts that has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. 
It should be noted that the claim does not state that the additional sensor material is different than the sensor material, only that the additional sensor material is different than the gripping element material. 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Mark et al. (US 20160009030 A1, hereinafter “Mark”).
Regarding claim 14, Rau fails to teach concomitantly with forming the gripping element structure, placing a fiber reinforcement material within the layers of the gripping element 
In the same field of endeavor Mark teaches that fiber reinforced materials may be included in extruded filaments ([0004]; see abstract). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the extruding of Rau with the reinforced filament of Mark. Mark teaches that printing with reinforced filaments allows for stronger parts to be made with the printed filaments ([0132]; [0126]-[0127]). Thus, a person having ordinary skill in the art before the effective filing date would have found it desirable for those reasons.

Regarding claim 15, Rau fails to teach wherein the sensor material and fiber reinforcement material are distributed during printing into different layers of the gripping element.
In the same field of endeavor Mark teaches that fiber reinforcement may be distributed during printing of different layers ([0132] teaches the direction and incorporation of reinforcement may be changed from layer to layer to impart certain strength to the printed object). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the extruding of Rau with the reinforced filament of Mark. Mark teaches that printing with reinforced filaments allows for stronger parts to be made with the printed filaments ([0132]; [0126]-[0127]). Thus, a person having ordinary skill in the art before the effective filing date would have found it desirable for those reasons.

s 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Periard et al., “Printing Embedded Circuits,” 2007 International Solid Freeform Fabrication Symposium, p. 503-512, available at http://dx.doi.org/10.26153/tsw/7237 (hereinafter “Periard,” NPL copy attached herewith). 
Regarding claim 20, Rau fails to teach printing the number of layers of the gripping element material includes printing an outer layer of gripping element material over the printed sensor material so that the printed sensor material does not form an outermost layer of the gripping element. 
In the same field of endeavor Periard teaches that a protective layer may be deposited over additively manufactured electrical circuitry (bottom of p. 506). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Periard and Rau, as Periard teaches that such a layer may form a protective layer for the printed circuitry. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Vetani et al., Combined 3D Printing Technologies and Material for Fabrication of Tactile Sensors, International Journal Of Precision Engineering And Manufacturing Vol. 16, No. 7 (2015) (attached as NPL reference). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742